Order filed, December 23, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01054-CR
                                 ____________

          EX PARTE PATRICIA LORRAINE HOPSON, Appellant


                 On Appeal from the Co Crim Ct at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 1904028


                                      ORDER

      The reporter’s record in this case was due December 04, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Bonnie Rodriguez, the official court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM